U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (989) 891-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 21, 2012, there were 2,260,000 shares of common stock, par value $0.0001, issued and outstanding. TRIM HOLDING GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3 Quantitative and Qualitative Disclosures About Market Risk 10 Item4 Controls and Procedures 10 PART II – OTHER INFORMATION Item1 Legal Proceedings 11 Item1A Risk Factors 11 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item3 Defaults Upon Senior Securities 11 Item4 Mine Safety Disclosures 11 Item5 Other Information 11 Item6 Exhibits 11 SIGNATURES 12 PART IFINANCIAL INFORMATION Item 1. Financial Statements. TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) UNAUDITED CONDENSED BALANCE SHEETS AS OF MARCH 31, 2, 2011 March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets: Cash $ 16,338 $ - Prepaid expense 16,450 - Total Current Assets 32,788 - Total Assets $ 32,788 $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ 10,629 $ 93,781 Advances from stockholder 584,522 450,844 Total Current Liabilities 595,151 544,625 Commitments and Contingencies Stockholders' Deficit Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on March 31, 2012, and December 31, 2011 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on March 31, 2012 and December 31, 2011 - - Common stock par value $0.0001; 400,000,000 shares authorized; 2,255,000 issued and outstanding on March 31, 2012 and December 31, 2011 226 226 Additional paid-in capital 139,182 139,182 Deficit accumulated during the development stage (894,271) (876,533) Total Stockholders' (Deficit) Equity (562,363) (544,625) Total Liabilities and Stockholders' (Deficit) Equity $ 32,788 $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 1 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, Sales $ - $ - $ 42,021 Cost of Goods Sold - - 36,419 Gross Profit - - 5,602 Operating Expenses: General and administrative 17,738 16,997 680,926 Total Operating Expenses 17,738 16,997 680,926 Loss from Continuing Operations (17,738) (16,997) (675,324) Loss from Discontinued Operations - - (218,947) Net Loss $ (17,738) $ (16,997) $ (894,271) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.01) $ (0.01) $ (0.36) Weighted Average Number of Shares Outstanding - Basic and Diluted 2,255,000 2,256,056 The accompanying notes are an integral part of these unaudited condensed financial statements. 2 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (17,738) $ (16,997) $ (894,271) Adjustment for non-cash item: Common stock issued for services - - 10,000 Deferred stock offering expense amortization - - 32,842 Adjustments for changes in working capital: Prepaid expenses (16,450) - (16,450) Accounts payable and accrued expenses (83,152) 6,164 10,629 CASH USED IN OPERATING ACTIVITIES (117,340) (10,833) (857,250) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 19,450 Advances from stockholder 133,678 15,000 584,522 Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Deferred stock offering expenses - - (32,842) Proceeds from notes payable - (6,234) - CASH PROVIDED BY FINANCING ACTIVITIES 133,678 8,766 873,588 NET (DECREASE) INCREASE IN CASH 16,338 (2,067) 16,338 CASH - BEGINNING OF PERIOD - 5,736 - CASH - END OF PERIOD $ 16,338 $ 3,669 $ 16,338 The accompanying notes are an integral part of these unaudited condensed financial statements. 3 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations Trim Holding Group (the “Company”) (formerly TNT Designs, Inc.) (“Trim”) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of Trim’s activities were involved in developing a business plan to market and distribute scarves, handbags and other products. On June 16, 2009, the majority interest in Trim was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, Trim merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, Trim changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in Trim’s business focus to health care and environmental quality sectors. The Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. At March 31, 2012, the Company had not yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through March 31, 2012 relate to the Company’s formation and general administrative activities. Basis of Presentation The accompanying Unaudited Condensed Financial Statements (“Financial Statements”) have been prepared by management in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s audited financial statements and accompanying notes for the year end December 31, 2011 included in our Annual Report on Form 10-K/A filed with SEC on April 24, 2012. Additionally, our operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the year ending December 31, 2012 or for any other period. 4 NOTE 2 – GOING CONCERN Certain conditions and events are prevalent which indicate that there could be substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. These include: 1) Recurring operating losses 2) Stockholders’ deficiency 3) Working capital deficiency 4) Adverse key financial ratios 5) No revenues 6) Company in development stage The continuation of the Company as a going concern is dependent upon its ability to raise additional financing and ultimately attain and maintain profitable operations from commercialization of its intellectual property. Management is working to ensure additional funding and is developing plans to ensure the long term success of the Company. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company. The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not yet commenced, but are planned to commence in the next twelve months. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from these estimates. Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two-step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement. As of March 31, 2012 and December 31, 2011 there were no amounts that had been accrued in respect to uncertain tax positions. The Company’s tax returns are not currently under examination by the Internal Revenue Service (“IRS”) or state authorities. However, fiscal years 2008 and later remain subject to examination by the IRS and respective states. Net Loss per Share Basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period and the number of shares of common stock issuable upon assumed exercise of preferred stock and warrants. For the Quarters ended March 31, 2012 and 2011 and for the period from inception (February 17, 2004) to March 31, 2012, there were no outstanding instruments having a dilutive effect, due to the recurring losses. Recently Issued Accounting Pronouncements Management has reviewed recently issued accounting pronouncements and determined that none of the recent pronouncements significantly affect the Company. 5 NOTE 4 – INTANGIBLE ASSETS On December 31, 2009, the Company entered into a patent agreement with Allkey, Limited to obtain the full and exclusive right, title and interest in patents for a personal massaging device. The patents purchased are for the United States, Canada and Mexico. In consideration for such patent rights, the Company issued 3,750,000 shares of Series 2 Class P-2 preferred stock (each $7.00 par value) of the Company. Additionally, the Company acquired the option to acquire the exclusive patent rights in 46 other countries. The Company had the right to repurchase some or all of the shares for $7.00 per share ($26,250,000 for all the Series 2 Class P-2 preferred shares) on or before December 31, 2012. If the Company chose not to repurchase the shares by such date, Allkey, Limited had the right to sell the shares to a third-party, subject to the Company’s right of first refusal. If the proceeds from such third-party sale were less than $26,250,000, then the Company was obligated to pay the difference to Allkey, Limited. The patent rights and preferred stock issued were recorded at their estimated fair value as determined using the “relief from royalty” valuation model that takes into account, among other items, projected future revenue of products covered by the patent rights, an assumed royalty rate that the Company would pay if it had licensed the technology covered by the patents, and an appropriate discount rate based on the Company’s estimated cost of capital. The initial fair value of the patent rights was determined to be $12,252,500 at December 31, 2009. As a result, the Series 2, Class P-2 Preferred stock had been recorded net of a discount of $13,997,500 to its par value of $7.00 per share as of September 30, 2010 and December 31, 2009. Series 2, Class P-2 Preferred stock would be converted to common stock in the ratio of 1:1. In December 2010, the Company and Allkey, Limited mutually agreed to rescind the patent agreement. Accordingly, since the transaction was not consummated, recording of the patents was reversed. All preferred and common shares were returned to the Company’s transfer agent and the related warrants were cancelled. NOTE 5 – NOTE PAYABLE During the year ended December 31, 2010 the Company entered into an agreement with a financing company to finance the cost of D&O executive and organization liability insurance premium. The insurance policy was effective until July 30, 2011 and the unexpended portion of the premium was $8,578 as of December 31, 2010 which is included in prepaid expenses as of that date. The balance payable under the financing arrangement was $13,000 at December 31, 2011 and was paid in full during the period ended March 31, 2012. 6 NOTE 6 – CAPITAL STOCK On October 7, 2009, the Company approved increasing the number of authorized shares of common stock from 30,000,000 to 400,000,000 with no change in par value of $0.0001 per share. On October 7, 2009, the Company approved the designation of two classes of preferred stock totaling 100,000,000 shares. The first class is called Series 1, Class P-1 consisting of 25,000,000 authorized shares with a par value of $8.75 per share; each share will have voting rights equal to 100 shares of common stock; each share will be convertible into 1.25 shares of common stock at the discretion of the shareholder. The second class is called Series 2, Class P-2 consisting of 75,000,000 authorized shares with a par value of $7.00 per share; each share will have the voting rights equal to 1 share of common stock; each share will be convertible into one share of common stock at shareholder's discretion. On December 4, 2009, we issued 22,000 shares of Series 1, Class P-1 preferred stock to Mr. Louis Bertoli in consideration for satisfaction of an outstanding debt incurred from a cash loan of $192,500 provided to the Company by Mr. Bertoli. NOTE 7 – RELATED PARTY TRANSACTIONS The Company has advances payable to its current majority shareholder totaling $584,522 as of March 31, 2012 and $450,844 as of December 31, 2011. These advances were made to be used for working capital. These advances are unsecured, non-interest bearing and due on demand. On July 20, 2009, the Company entered into a two-year consulting agreement with Amersey Investments LLC, a company controlled by a director (“Amersey”). Amersey will provide office space, office identity and assist the Company with corporate, financial, administrative and management records. For the Quarters ended March 31, 2012 and 2011, the Company incurred expenses of $5,000 and $15,000, respectively, in relation to these services. The Company uses Bay City Transfer Agency & Registrar Inc. (“BCTAR”) to do its stock transfers. BCTAR is a company controlled by Amersey. For the Quarters ended March 31, 2012 and 2011, the Company incurred expenses of $1,050 and $2,250, respectively, in relation to these services. The Company uses the services of Freeland Venture Resources LLC, a company controlled by Amersey. For the Quarters ended March 31, 2012 and 2011, the Company incurred expenses of $1,868 and $0, respectively, in relation to these services. 7 NOTE 8 – DISCONTINUED OPERATIONS The gains and losses from the disposition of certain assets, and associated liabilities, operating results, and cash flows are reflected as discontinued operations in the financial statements for all periods presented. As discussed in note 4, during December 2010, management determined it would be in the best interest of the Company to terminate its relationship with Allkey, Limited and their associated patent rights. Subsequent to the termination of this agreement, the Company did not have any continuing involvement with regards to this business segment. Summarized financial information for discontinued operations for the years ended March 31, 2012 and 2011 are as follows : 2012 2011 Inception to date Sales $ - $ - $ - Cost of Sales - - - Gross Profit - - - Operating Expenses General & Administrative - - 218,947 Total Operating Expense - - 218,947 Net Loss From Discontinued Operations $ - $ - $ (218,947) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 8 Overview (a) Business Background. Trim Holding Group (“we”, “us”, “our”, and the “Company”) is a development stage company originally incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. (“TNT”). At the time of our inception, we were engaged in the business of marketing and distributing scarves, handbags and other products from India. On October 7, 2009, we merged with and into Trim Nevada, Inc., a Nevada corporation, for the purpose of changing our domicile from Delaware to Nevada. As part of the merger, we changed our name to Trim Holding Group. Following the merger, we also changed our business and we now intend to engage in designing, marketing, and selling products in the Health Care and Environmental Quality sectors. (b) Material Transactions. On December 31, 2009, we entered into a patents assignment agreement (the “Patent Agreement”) with Allkey, Limited, a United Kingdom registered entity whereby we obtained the full and exclusive right, title, and interest in patents for a personal massaging device in consideration for the payment to Allkey, Limited of Three Million Seven Hundred And Fifty Thousand (3,750,000) Series 2, Class P-2 preferred shares. The patents purchased were for the United States, Canada, and Mexico. Additionally, we acquired the option to acquire the exclusive patent rights in 46 other countries. On August 6, 2010, we entered into a purchase agreement ( the “Purchase Agreement”) with Allkey, Limited, together with a registration rights agreement (the “Registration Rights Agreement”), whereby within ten (10) days of the execution date of the Purchase Agreement, we agreed to sell to Allkey, Limited and Allkey, Limited agreed to purchase from us, at the price of USD $7.00 per share, Six Million (6,000,000) shares of common stock (the “Shares”) and Nine Million (9,000,000) warrants (the “Warrants”) with each Warrant entitling Allkey, Limited the option to purchase one (1) share of our common stock at an exercise price of USD $7.00 per share. Under the terms of the Purchase Agreement, the Warrants were to expire two years from the date of issuance, and the total purchase price for the Shares and Warrants would be Forty Two Million and No/100 dollars (USD $42,000,000), payable in periodic tranches as directed by the Company over the course of a maximum seven month period. On August 25, 2010, we filed a registration statement on Form S-1 (the “Registration Statement”) with the Securities and Exchange Commission (“SEC”). On October 13, 2010, we filed Pre-Effective Amendment No. 1 to the Registration Statement (“Amendment No. 1”) with the SEC. Amendment No. 1 covers the resale by Allkey, Limited of up to shares of our common stock at a fixed price of USD $10.20 per share for a period not to exceed 180 days from the effective date of the registration statement. However, on November 24, 2010, we filed a Form RW with the SEC to withdraw the Registration Statement as amended by Amendment No. 1 as we believe that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. On December 7, 2010, we entered into a rescission agreement (the “Rescission Agreement”) with Allkey, Limited whereby the Parties agreed to mutually rescind the Purchase Agreement and Registration Rights Agreement. As a result of the Rescission Agreement, the Six Million (6,000,000) shares that were issued to Allkey, Limited were returned to the Company’s transfer agent, and the Nine Million (9,000,000) warrants that were issued to Allkey, Limited were cancelled. On December 9, 2010, we entered into a Redemption and Assignment Agreement (the “Assignment Agreement”) with Allkey, Limited whereby the parties agreed to terminate the Patent Agreement, as well as the options granted therein to acquire patent rights in certain other countries. As a result of the termination of the Patent Agreement, the Three Million Seven Hundred Fifty Thousand (3,750,000) Series 2, Class P-2 preferred shares that were issued to Allkey, Limited in consideration for the assignment of the patent rights were returned to the Company at no cost, and the patent rights acquired by the Company under the Patent Agreement were assigned back to Allkey, Limited. (c) Business of Issuer. Following the execution and consummation of the transactions contemplated by the Rescission Agreement and Assignment Agreement, we are now focused on acquiring new businesses in the Health Care and Environmental Quality sectors; however, as we are presently in the process of identifying products and sub markets, our business plan is subject to change. We have not identified manufacturing processes, sales and distribution strategies, personnel needs or any related costs. 9 Liquidity and Capital Resources We are a development stage company focused on developing our business in the Health Care and Environmental Quality sectors. Our principal business objective for the next twelve (12) months will be to continue to develop our business plan in these sectors. As we have not commenced material operations, we have not earned any revenues. As of May 21, 2012, we had cash on hand of $7,610 and current liabilities of $0. We do not have sufficient capital to operate our business and will require additional funding to sustain operations through December 2012. There is no assurance that we will be able to achieve revenues sufficient to become profitable. We have incurred losses since inception and our ability to continue as a going‑concern depends upon our ability to develop profitable operations and to continue to raise adequate financing. We are actively targeting sources of additional financing to provide continuation of our operations. In order for us to meet our liabilities as they come due and to continue our operations, we are solely dependent upon our ability to generate such financing. There can be no assurance that the Company will be able to continue to raise funds, in which case we may be unable to meet our obligations and we may cease operations. Results of Operations As we are a development stage company, we are not yet operational; therefore, we do not have any operations to report at this time. Our focus has been on the development of our business plan. All expenses to date have related to the development of our business plan and other expenses related to the daily operations of a public company. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Inflation We do not believe that inflation has had in the past or will have in the future any significant negative impact on our operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. (a) Evaluation of disclosure controls and procedures . We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. As required by Exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure controls and procedures and concluded that our disclosure controls and procedures are ineffective as of the date of filing this Form 10-Q due to limited accounting and reporting personnel and a lack of segregation of duties due to limited financial resources and the size of our company. We will need to adopt additional disclosure controls and procedures prior to commencement of material operations. Consistent therewith, on an on-going basis we will evaluate the adequacy of our controls and procedures. (b) Changes in internal control over financial reporting . There were no changes in our internal control over financial reporting during the last fiscal quarter covered by this report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting one’s participation in the securities or banking industries, or a finding of securities or commodities law violations. Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds . (a) Unregistered Sales of Equity Securities . None. (b) Use of Proceeds . Not Applicable. (c) Affiliated Purchases of Common Stock . None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. Item 6. Exhibits. INDEX TO EXHIBITS Exhibit Description *3.1 Articles of Incorporation *3.2 By-laws *10.1 Patents Assignment Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 31, 2009 *10.2 Purchase Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on August 6, 2010 *10.3 Registration Rights Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on August 6, 2010 *10.4 Rescission Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 7, 2010 *10.5 Redemption and Assignment Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 9, 2010 31.1 Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 31.2 Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1 Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2 Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 **101.INS XBRL Instance Document **101.SCH XBRL Taxonomy Extension Schema Document **101.CAL XBRL Taxonomy Extension Calculation Linkbase Document **101.DEF XBRL Taxonomy Extension Definition Linkbase Document **101.LAB XBRL Taxonomy Extension Label Linkbase Document **101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 11 * Included in previously filed reporting documents. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Trim Holding Group Dated: May21, 2012 By: /s/ Louis Bertoli Louis Bertoli Chief Executive Officer (Principal Executive Officer), President and Chairman of the Board of Directors Dated: May21, 2012 By: /s/ Nitin Amersey Nitin Amersey Director, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer), Corporate Secretary and Treasurer 12
